          Case 1:21-mj-00182-DJS Document 5 Filed 04/09/21 Page 1 of 1




                                          April 9, 2021

Via ECF
Hon. Daniel J. Stewart
James T. Foley Courthouse
445 Broadway, Room 409
Albany, New York 12207

       Re:     United States v. Tryon
               1:21-mj-00182 (DJS)

Dear Judge Stewart:

         On behalf of defendant William Tryon, I am respectfully requesting a one-week
adjournment of his preliminary and identity hearings which are currently scheduled for April 13,
2021. Mr. Tryon is still in the process of obtaining substitute counsel. From what I understand, it
is anticipated that he will be able to secure new counsel by early next week. I have conferred with
AUSA Rosenthal and he consents to this adjournment request. Thank you for Your Honor’s
consideration.


                                     Respectfully submitted,

                                   DREYER BOYAJIAN LLP


                                       Lauren S. Owens
                                     LOwens@dblawny.com



cc:    AUSA Joshua Rosenthal – via ECF
       AUSA Anita Eve – via email (anita.eve@usdoj.gov)
